



NINE ENERGY SERVICE, LLC
March 30, 2020
Theodore R. Moore
By Hand Delivery
Dear Ted:
This letter (this “Agreement”) memorializes the agreement between you and Nine
Energy Service, LLC, a Delaware limited liability company (the “Company”), that,
effective as of April 1, 2020, your annualized Base Salary (as such term is
defined in that certain Amended and Restated Employment Agreement by and between
you and the Company, dated as of November 20, 2018 (the “Employment Agreement”))
will be reduced by 15% to $323,000, less applicable taxes and other
withholdings.
This step is a response to sustained volatility in commodity prices and the
economic downturn caused by the COVID-19 pandemic. We appreciate your continued
service to the Company and your continued leadership during these challenging
times.
Notwithstanding the foregoing or anything to the contrary in this Agreement or
the Employment Agreement, for purposes of Section 6.1(b) of the Employment
Agreement, your Base Salary shall be deemed to be your Base Salary in effect
immediately prior to the effective time of the reduction described in this
Agreement, or $380,000 (the “Prior Salary”).
You acknowledge and represent that you are agreeing to this future salary
reduction voluntarily. By signing below you expressly consent and agree to the
reduction set forth in the first paragraph of this Agreement, and hereby waive
any and all rights you may have to terminate your employment with the Company
for Good Reason (as such term is defined in the Employment Agreement) as a
result of the changes described in this Agreement. Except as expressly modified
by this Agreement, the terms of the Employment Agreement shall remain in full
force and effect and are hereby confirmed and ratified. This Agreement shall
automatically terminate and cease to be of any force or effect on the date on
which your Base Salary is increased to a level that is equal to or greater than
the Prior Salary.
Please sign below to you acknowledge your agreement to these terms. Executed as
of the date first set forth above
 
 
NINE ENERGY SERVICE, LLC.
 
 
 
 
 
 
 
 
 
 
 
/s/ Ann G. Fox
 
 
Name:
Ann G. Fox
 
 
Title:
President, Chief Executive Officer
 
 
 
 
AGREED AND ACCEPTED:
 
 
 
 
 
 
 
 
 
 
 
/s/ Theodore R. Moore
 
 
Name:
Theodore R. Moore
 
 
Title:
Senior Vice President and General Counsel
 
 






